Fourth Court of Appeals
                                San Antonio, Texas
                                    November 16, 2017

                                   No. 04-16-00286-CV

                        Margaret Landen SAKS and Philip M. Ross,
                                       Appellants

                                             v.

 Marcus P. ROGERS, A. Chris Heinrichs, J. Barrett Shipp and Heinrichs & De Gennaro, P.C.,
                                      Appellees

                     From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2011-PC-3466B
                          Honorable Kelly Cross, Judge Presiding

                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The en banc court has considered Appellants’ motion for en banc reconsideration. The
motion is DENIED. See TEX. R. APP. P. 49.7.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court